 1 SUSAN K. SEFLIN – Bar No. 213865
   BRUTZKUS GUBNER
 2 21650 Oxnard Street, Suite 500
   Woodland Hills, CA 91367
 3 Telephone: (818) 827-9000
   Facsimile: (818) 827-9099
 4 Email:     sseflin@bg.law
 5   Attorneys for Arthur S. Hirsch and The
     Hirsch Family Trust Dated June 9, 1998
 6
                                UNITED STATES BANKRUPTCY COURT
 7
                                NORTHERN DISTRICT OF CALIFORNIA
 8
                                            SAN JOSE DIVISION
 9

10    In re                                                Case No. 19-52335-MEH
11    Imperial Toy LLC,                                    Chapter 11
12
                             Debtor.
13

14

15

16
                       NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
17
              PLEASE TAKE NOTICE that Arthur S. Hirsch and The Hirsch Family Trust Dated June 9,
18
     1998 (collectively, the “Hirsch Parties”) hereby request that all notices given or required to be given
19
     in the bankruptcy case of Imperial Toy LLC be served upon counsel for the Hirsch Parties via ECF
20
     or at the following address:
21

22            Brutzkus Gubner
              Attn: Susan K. Seflin
23            21650 Oxnard Street, Suite 500
              Woodland Hills, CA 91367
24
              Email: sseflin@bg.law
25
      DATED: November 18, 2019                        BRUTZKUS GUBNER
26

27                                                    By: /s/ Susan K. Seflin
                                                           Susan K. Seflin
28                                                    Attorneys for Arthur S. Hirsch and The Hirsch
                                                      Family Trust Dated June 9, 1998

Case: 19-52335        Doc# 14       Filed: 11/18/19   Entered:
                                                       1       11/18/19 16:55:47        Page 1 of 1
